Exhibit 10.3
INDEMNIFICATION PRIORITY AGREEMENT
          THIS INDEMNIFICATION PRIORITY AGREEMENT (the “Agreement”) is made and
entered into as of December 15 2008 between Minrad International, Inc., a
Delaware corporation (including its predecessors, successors and assigns, the
“Company”), and                                          (“Indemnitee”).
     WITNESSETH THAT:
     WHEREAS, Indemnitee serves as a member of the Board of Directors of the
Company (the “Board”);
     WHEREAS, pursuant to the bylaws of the Company, as amended (the “Bylaws”)
and the certificate of incorporation of the Company, as amended (the
“Certificate of Incorporation”) the Indemnitee is entitled to indemnification
from the Company in accordance with their terms;
     WHEREAS, Indemnitee has certain rights to indemnification and/or insurance
provided by                                          (together with its related
persons, “                    ”) which Indemnitee and                           
intend to be secondary to the primary obligation of the Company to indemnify
Indemnitee as provided herein and in the Certificate of Incorporation and
Bylaws, with the Company’s acknowledgement and agreement to the foregoing being
a material condition to Indemnitee’s willingness to serve on the Board.
     NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
director after the date hereof, the parties hereto agree as follows:
          Section 1. Indemnification Priorities. The Company hereby acknowledges
that Indemnitee has certain rights to indemnification, advancement of expenses
and/or insurance provided by                               and certain of its
affiliates (collectively, the “Fund Indemnitors”). The Company hereby agrees
(i) that it is the indemnitor of first resort (i.e., its obligations to
Indemnitee are primary and any obligation of the Fund Indemnitors to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by Indemnitee are secondary), (ii) that it shall be required to advance
the full amount of expenses incurred by Indemnitee and shall be liable for the
full amount of all expenses, judgments, penalties, fines and amounts paid in
settlement to the extent provided by the terms of the Certificate of
Incorporation or Bylaws (or any other agreement between the Company and
Indemnitee), without regard to any rights Indemnitee may have against the Fund
Indemnitors, and, (iii) that it irrevocably waives, relinquishes and releases
the Fund Indemnitors from any and all claims against the Fund Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof.
The Company further agrees that no advancement or payment by the Fund
Indemnitors on behalf of Indemnitee with respect to any claim for which
Indemnitee has sought indemnification from the Company shall affect the
foregoing and the Fund Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of Indemnitee against the Company. The Company and Indemnitee agree
that the Fund Indemnitors are express third party beneficiaries of the terms of
this Section 1. The Company and the Indemnitee further agree that nothing herein
is intended to modify, expand,

 



--------------------------------------------------------------------------------



 



decrease or otherwise effect the rights or obligations of the parties with
respect to the indemnification provisions of the Certificate of Incorporation or
Bylaws, and this Agreement is intended only to establish the respective
priorities of the obligations to indemnify between the Company and the Fund
Indemnitors. The Indemnitee shall be deemed to have had the benefit of this
Agreement commencing at the time that the Indemnitee first became a member of
the Board.
          Section 2. Duration of Agreement. All agreements and obligations of
the Company contained herein shall continue during the period Indemnitee is an
officer or director of the Company (or is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise) and shall continue
thereafter so with respect to any threatened, pending or completed action, suit
(whenever brought), arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought by or in the right of the Company or
otherwise and whether civil, criminal, administrative or investigative, in which
Indemnitee was, is or will be entitled to indemnification under the Certificate
of Incorporation or the Bylaws.
          Section 3. Enforcement.
          (a) The Company expressly confirms and agrees that it has entered into
this Agreement and assumes the obligations imposed on it hereby in order to
induce Indemnitee to serve as an officer or director of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as an officer or director of the Company.
          (b) This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof.
          Section 4. Severability. The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision.
          Section 5. Modification and Waiver. No supplement, modification,
termination or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.
          Section 6. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. This Agreement may also be
executed and delivered by facsimile or PDF signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          Section 7. Headings. The headings of the paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.

 



--------------------------------------------------------------------------------



 



          Section 8. Governing Law and Consent to Jurisdiction. This Agreement
and the legal relations among the parties shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware, without
regard to its conflict of laws rules. The Company and Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Delaware Court, and (iv) waive, and
agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.
SIGNATURE PAGE TO FOLLOW

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this
Indemnification Priority Agreement on and as of the day and year first above
written.

            MINRAD INTERNATIONAL, INC.
      By:           Name:           Title:           INDEMNITEE
                 Name:                

 